Name: 2010/756/: Decision of the European Parliament of 7 October 2010 on discharge in respect of the implementation of the budget of the European Police College for the financial year 2008
 Type: Decision
 Subject Matter: budget;  European construction; NA
 Date Published: 2010-12-07

 7.12.2010 EN Official Journal of the European Union L 320/11 DECISION OF THE EUROPEAN PARLIAMENT of 7 October 2010 on discharge in respect of the implementation of the budget of the European Police College for the financial year 2008 (2010/756/EU) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Police College for the financial year 2008, having regard to the Court of Auditors report on the annual accounts of the European Police College for the financial year 2008, together with the Colleges replies (1), having regard to the Councils recommendation of 16 February 2010 (5827/2010  C7-0061/2010), having regard to its Decision of 5 May 2010 (2) postponing the discharge decision for the financial year 2008, and the replies by the Director of the European Police College, having regard to Article 276 of the EC Treaty and Article 319 of the Treaty on the Functioning of the European Union, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Decision 2005/681/JHA of 20 September 2005 establishing the European Police College (CEPOL) (4), and in particular Article 16 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 77 of, and Annex VI to, its Rules of Procedure, having regard to the second report of the Committee on Budgetary Control (A7-0253/2010), 1. refuses to grant the Director of the European Police College discharge in respect of the implementation of the Colleges budget for the financial year 2008 (6); 2. sets out its observations in the resolution below; 3. instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Police College, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ C 304, 15.12.2009, p. 124. (2) OJ L 252, 25.9.2010, p. 232. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 256, 1.10.2005, p. 63. (5) OJ L 357, 31.12.2002, p. 72. (6) The decision to close the accounts of the European Police College for the financial year 2008 shall be taken at a subsequent part-session, in accordance with Article 5(2)(b) first subparagraph of Annex VI to Parliaments Rules of Procedure.